Citation Nr: 1501844	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  13-28 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than October 15, 2010 for the award of service connection for left ankle strain.

2.  Entitlement to higher initial rating for service-connected left ankle strain, evaluated as 10 percent disabling from October 15, 2010 to September 17, 2012, and 20 percent disabling from September 18, 2012 to September 4, 2013.

3.  Entitlement to an effective date earlier than October 15, 2010 for the award of service connection for intervertebral disc syndrome (IVDS) of the thoracolumbar spine.

4.  Entitlement to a higher initial rating for service-connected IVDS of the thoracolumbar spine, evaluated 20 percent disabling from October 15, 2010 to September 14, 2011, and 60 percent disabling since September 15, 2011.

5.  Entitlement to an effective date earlier than October 15, 2010, for the award of entitlement to a total disability rating based upon individual unemployability (TDIU).

6.  Entitlement to higher rates of special monthly compensation (SMC), to include an effective date earlier than November 30, 2012 for the award of SMC based on the need for aid and attendance of another.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to August 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California (hereinafter Agency of Original Jurisdiction (AOJ)).

In August 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims folder.

In addition to the paper claims folders, the record includes documents stored in the Virtual VA and Veterans Benefits Management System (VBMS) electronic records storage systems.  In pertinent part, the August 2014 hearing transcript is located in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially seeks to establish his entitlement to TDIU, as well as the highest available rate of SMC benefits, effective to June 1, 2010.  Briefly summarized, he underwent right ankle (service-connected) arthroscopy with intra-articular debridement, right tarsal tunnel decompression and lateral ankle ligament reconstruction in January 2009.  This type of surgery required an extended convalescence period precluding weight bearing of the right ankle.  At this time, the Veteran was unable to work at his commission-based occupation, wherein he had been earning compensation in excess of $200,000 annually, as his job duties were almost entirely dependent upon extensive travel for client contacts.

After the January 2009 surgery, the Veteran experienced right ankle complications which continued to preclude weight-bearing and, as conceded by VA, resulted in additional disability of the left ankle, the thoracolumbar spine, both hips and both knees.  He has been deemed to have loss of use of both feet due to service-connected disability, and is now required to use a wheelchair for ambulation.  He never returned to work following the right ankle surgery in January 2009 and the resultant complications.

The Veteran contends that he is entitled to TDIU the day following the termination of a temporary 100 percent convalescence rating on June 1, 2010 (due to his service-connected right ankle disability).  He also reports that the severity of his service-connected disability/ies required the aid and attendance of another person to help him with activities of daily living much earlier than November 30, 2012.  

Due to the evolving nature of complications stemming from the Veteran's right ankle disability, the claims folder reflects an extremely complicated procedural history.  There are numerous AOJ adjudicative actions awarding service connection for additional disability caused by the service-connected right ankle disability at different points in time.  The Veteran has expressed his awareness that his TDIU and SMC ratings are potentially dependent upon the effective dates assigned for his awards of service connection for the disabilities proximately due to his right ankle disability as well as the actual disability ratings assigned.

Here, the Board recognizes its obligation to maximize the available benefits to the Veteran.  See generally Buie v. Shinseki, 24 Vet. App. 242 (2010).  However, the Board must also observe that the law limits its appellate consideration to issues which have been properly appealed to the Board.  38 U.S.C.A. § 7105.  The Board, therefore, will separately identify the issues properly before the Board.

A.  Left ankle disability

A December 2011 AOJ rating decision awarded service connection for left ankle strain, and assigned an initial noncompensable rating effective October 15, 2010.  Later that month, the Veteran submitted a notice of disagreement (NOD) disputing both the effective date of the award of service connection for left ankle strain as well as the initial rating assigned.  

An October 26, 2013 AOJ rating decision awarded a 10 percent rating for service-connected left ankle strain effective October 15, 2010.  Simultaneously in October 2013, the AOJ issued a statement of the case (SOC) addressing an issue phrased as an "[e]valuation in excess of 0 percent for service-connected left ankle strain as secondary to the service-connected disability of status-post operative lateral ligament reconstruction, right ankle."  In the Reasons and Bases section, the AOJ notified the Veteran that his 10 percent award was effective to the date of receipt of claim on October 15, 2010.  The AOJ did not specifically address whether the Veteran was entitled to an earlier effective date for the award of service connection for left ankle strain.

Later in October 2013, the Veteran submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals) wherein he argued for his entitlement to a 30 percent rating for his left ankle disability.  He also argued that this claim was pending prior to the October 15, 2010 effective date of award for service connection.

An October 30, 2013, AOJ rating decision awarded service connection for loss of use of both feet with a 100 percent evaluation assigned effective September 5, 2013.  This award subsumed the disability rating for the left ankle disability as of September 5, 2013.

A February 2014 AOJ rating decision awarded a 20 percent rating for left ankle strain effective September 18, 2012.

As a result of the above-mentioned decisions, the Veteran's left ankle strain has been rated as 10 percent disabling from October 15, 2010 to September 17, 2012, and 20 percent disabling from September 18, 2012 to September 4, 2013.  He has properly appealed the initial rating assigned for this disability.  At his hearing, he also acknowledged that a 100 percent rating has been assigned effective September 5, 2013, and, thus, this period of time is no longer on appeal.

The Board next notes that the Veteran's October 2013 NOD also initiated an appeal with respect to the effective date assigned for the award of service connection for left ankle disability - which is a separate appealable issue from the initial rating assigned.  However, to date, the AOJ has not issued the Veteran an SOC to allow him to perfect his appeal on this issue.  Unfortunately, the Board does not have jurisdiction over this claim at this time, and must remand this case for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue has been listed on the title page for procedural purposes only. 

Also unfortunate, the Board must defer adjudicating the Veteran's claim for a higher initial rating for left ankle disability pending resolution of his claim for an earlier effective date of award for this disability.  In this respect, the Board cannot properly adjudicate the initial rating claim without a determination of when the appellate period for this claim begins.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (discussing that inextricably intertwined claims should not be adjudicated piecemeal).

B.  IVDS of the thoracolumbar spine

A December 2011 AOJ rating decision awarded service connection for IVDS of the thoracolumbar spine, and assigned an initial 20 percent rating effective October 15, 2010.  The AOJ also awarded service connection for sensory deficit of the right and left lower extremities, and assigned separate 10 percent ratings effective October 15, 2010.  Later that month, the Veteran submitted an NOD disputing both the effective date of the award of service connection for IVDS as well as the initial rating assigned.  

An October 26, 2013 AOJ rating decision awarded a 40 percent rating for service-connected IVDS of the thoracolumbar spine effective November 21, 2011, and a 60 percent rating effective September 18, 2012.  Simultaneously in October 2013, the AOJ issued an SOC addressing an issue phrased as an "[e]valuation in excess of 20 percent for service-connected Intervertebral Disc Syndrome (IVDS) secondary central protrusion and epidural lipometosis at L4-5 as secondary to the service-connected disability of status-post operative lateral ligament reconstruction, right ankle."  In the Reasons and Bases section, the AOJ did not address the issue of the effective date of award for service connection for IVDS.

An October 30, 2013 AOJ rating decision awarded a 60 percent rating for service-connected IVDS of the thoracolumbar spine effective September 15, 2011.  

Also in October 2013, the Veteran submitted a VA Form 9 wherein he argued for his entitlement to an earlier effective date for his award of a 60 percent rating for IVDS of the thoracolumbar spine.  He also argued that his IVDS claim was pending prior to the October 15, 2010 effective date of award for service connection.

As a result of the above-mentioned decisions, the Veteran's service-connected IVDS of the thoracolumbar spine has been rated as 20 percent disabling from October 15, 2010 to September 14, 2011, and 60 percent disabling since September 15, 2011.  He has properly appealed the initial rating assigned for this disability.

The Board next notes that the Veteran's October 2013 NOD also initiated an appeal with respect to the effective date assigned for the award of IVDS of the thoracolumbar spine.  However, to date, the AOJ has not issued the Veteran an SOC to allow him to perfect his appeal on this issue.  This claim must be remanded for issuance of an SOC, see Manlincon, 12 Vet. App. 238 (1999), and has been listed on the title page for procedural purposes only. 

Similar to the left ankle claim above, the Board must defer adjudicating the Veteran's claim for a higher initial rating for IVDS of the thoracolumbar spine pending resolution of his claim for an earlier effective date of award for this disability.

C.  TDIU

A December 2011 AOJ rating decision awarded TDIU effective November 1, 2011.  Later that month, the Veteran submitted an NOD disputing the effective date assigned for the award of TDIU.  He argued for an effective date of June 1, 2010.

In a rating decision dated April 2012, the AOJ awarded an effective date of October 15, 2010, for the award of TDIU.  This was an incomplete award of the benefits being sought.  Thus, the claim for an earlier effective date of award for TDIU remained pending on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2013, the AOJ issued an SOC on the issue of entitlement to an effective date earlier than November 1, 2011.  Later that month, the Veteran perfected his appeal with the submission of a VA Form 9.

Thus, the Board finds that the issue of entitlement to an effective date earlier than October 15, 2010, for the award of TDIU is properly on appeal.

Historically, the Veteran incurred a right ankle inversion injury during active military service.  In April 1996, he underwent right ankle arthroscopy with synovectomy and resection of scar band.  He was subsequently diagnosed with sinus tarsi syndrome.  Due to tibialis insufficiency and sinus tarsi syndrome, in August 1997, the Veteran underwent flexor digitorum longus transfer of the right foot with a calcaneal osteotomy.

The record reflects that, in March 2008, the Veteran presented to VA reporting increased right ankle pain with plantar surface foot numbness.  A May 2008 orthopedic consultation noted an additional symptom of instability.  He was using a cam walker, and he reported that his symptoms were so severe that he no longer drove.  A December 2008 consultation noted that the Veteran's right ankle disability was adversely affecting his lifestyle and occupation due to pain.  Thereafter, electrodiagnostic testing was interpreted as suggestive of right medial and lateral plantar sensory neuropathy.  

In January 2009, the Veteran underwent right ankle arthroscopy with intra-articular debridement, right tarsal tunnel decompression and lateral ankle ligament reconstruction in January 2009.  His private orthopedic physician initially contemplated a convalescence period until August 2009.  

Thereafter, the Veteran attempted physical therapy for his right ankle at VA.  A March 2009 physical therapy assessment noted that, due to pain, the Veteran was unable to tolerate 10 percent of his weight on his right leg during gait, even with use of bilateral ancillary crutches.  The Veteran reported very limited use of his right ankle.  He described an occupation as an executive recruiter in sales which required him to stand on his feet and travel.  He further described being "unable to continue his work due to ankle limitations."  A May 2009 orthopedic consultation noted that the Veteran's right ankle had very limited dorsiflexion and plantar flexion and that the Veteran was only slightly able to move his toes.

In July 2009, the Veteran submitted a statement requesting a temporary increase in his 100 percent disability rating as he continued to be in non-weight bearing status with residual numbness of his right ankle due to lateral plantar nerve damage.  At this time, he submitted a statement from his private orthopedic physician revising his convalescence period to "at least" December 1, 2009 due to the continued need for non-weight bearing as well as numbness and tenderness of wounds.

A VA Form 21-0820 (Report of General Information), dated July 12, 2010, reflects the Veteran's request "for continuation of 100% disability."

In September 2010, the Veteran submitted a statement to VA (self-dated on "May 25, 2010") again requesting an extension of his 100 percent convalescence rating.  In so doing, the Veteran provided the following description of his circumstances:

As a full-time consultant who travels 100 percent of the time due to my role and responsibilities that require me to meet with clients across the country, I have been unable to work, have no income (living off my savings since last VA increase was improved) and am not expected to be cleared to return to my previous professional role which requires me to be on my feet extensively and to drive/travel for client meetings.  In response to the previous determination dated August 31, 2009, I have been on home confinement as directed by my physician since January 2009 and mobile from January 2009 to March 2010 using either crutches or a wheel chair.  With the permission of my physician I was allowed to attend my little and only sister's wedding, but only with use of a wheel chair and crutches.  In consultation with Dr. [R], my understanding is that he wanted to give me the maximum time possible to heal and strengthen the joint while preventing scar tissue build-up and that the tarsal tunnel release procedure can take between 18 to 24 months to heal.  I have attached letters from my most recent employer and Dr. [R], attesting to my present condition and limitations concerning previously incompletely healed wounds, desire to completely immobilize the joint, weight-bearing, numbness, and tenderness of my wound sites.  

An accompanying May 2010 letter from Dr. [R] included a description of the Veteran's January 2009 surgical procedure as contemplating a minimum 11 months of "home confinement" which could potentially require 18 months or longer of immobilization.  It was noted that an attempt at physical therapy in May 2009 was discontinued after complications brought on by his prescribed exercises.  As a result, the Veteran's period of home confinement was extended for another six months.  At an examination in May 2010, the Veteran was noted to bear full weight but with complications which included considerable swelling with standing and walking, tenderness around the medial wound site, constant periods of numbness and feelings of instability.  This examiner then commented as follows:

I have cleared [the Veteran] to return to work as of June 1, 2010, but am not sure if he will qualify to resume his previous responsibilities due to limitations I have outlined on prolonged standing/walking (3-5 minutes max) and no driving. 

Additionally, an accompanying cover letter from the Veteran's representative indicated that the Veteran was requesting an extension of convalescence benefits noting that the Veteran "further conten[ded] his required surgery ha[d] kept him from returning to the work force."

Thereafter, the Veteran's private and VA clinic records reflect his continued complaints of right ankle pain, numbness and instability.  In June 2011, the Veteran underwent right ankle arthrodesis with tarsal tunnel release revision.  In March 2012, he underwent right ankle hardware removal, subtalar arthrodesis and plantar mass excision.

The record reflects that the Veteran last worked in January 2009 as a Principal Recruitment Consultant.  This was a commission-based job wherein the Veteran earned $235,000 in the year prior to his January 2009 surgery.  His employer reports that attempts had been made to provide accommodations, such paying for a driver and telecommuting when possible.  However, the Veteran was deemed unable to perform the requirements of his job even with accommodations.  The Veteran reports having 3 years of college education.

On this record, the Board first observes that the Veteran did not specifically request entitlement to TDIU benefits until he received a clarification phone call from a VA representative on October 15, 2010.  See VA Form 21-0820 dated October 15, 2010.  However, a documented AOJ discussion with the Veteran on July 12, 2010, noted his request for "for continuation of 100% disability and, one month later, the Veteran and his representative described the Veteran's inability to work due to his right ankle disability.  The September 2010 statements were accompanied by a physician statement reflecting doubt that the Veteran could work in his prior occupation due to his physical limitations. 

The Board next observes that the VA adjudication system is a non-adversarial, pro-claimant system wherein pro se filings are liberally and sympathetically construed.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); EF. v. Derwinski, 1 Vet. App. 324 (1991).  On the totality of this evidence, the Board finds that the Veteran reasonably raised a claim of entitlement to TDIU with his July 12, 2010 communication with the AOJ.  In this respect, the Veteran provided evidence of being unable to work due to his right ankle disability and had requested "100%" percent benefits.  The fact that he requested convalescence benefits, rather than specifically requesting TDIU benefits, are irrelevant as the Veteran is not expected to be versed in VA law.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 CFR 3.155(a)); Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (a claim of TDIU "is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating").

As such, the Board finds that the Veteran filed an application for TDIU on July 12, 2010, which is prior to the October 15, 2010 effective date of award for TDIU currently assigned.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16.  For TDIU purposes, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17.  Factors to be considered, however, will include the veteran's employment history, educational attainment and vocational experience.  38 C.F.R. § 4.16.

When the requirements of 38 C.F.R. § 4.16(a) are not met, rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Here, the Veteran has been granted TDIU benefits effective October 15, 2010, and the Board has determined that a TDIU claim was filed on July 12, 2010.  During this period of time, the Veteran held a 40 percent disability rating for his service-connected right ankle disability.  He was not service-connected for any other disability.  Thus, prior to October 15, 2010, the Veteran does not meet the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  

However, as held above, the Board has found that the Veteran has properly initiated an appeal with respect to the claims of entitlement to an effective date earlier than October 15, 2010 for the awards of service connection for left ankle and IVDS of the thoracolumbar spine.  Notably, the Veteran argues that he raised this claim on July 12, 2010.  See VA Form 21-0820 dated July 12, 2010 (noting the Veteran requested to file for service connection for left ankle instability and lower back strain).  Thus, the Board must also defer consideration of the earlier effective date of award for TDIU pending the adjudication of the effective dates of award for service connection for left ankle disability and IVDS of the thoracolumbar spine as a favorable determination could potentially allow for schedular consideration of a TDIU rating under 38 C.F.R. § 4.16(a). 

D.  SMC benefits 

A December 2011 AOJ rating decision denied a claim of entitlement to SMC benefits based upon the need for the aid and attendance of another.  Later that month, the Veteran submitted a statement which the AOJ interpreted as expressing disagreement with the denial of SMC benefits.

A December 2012 AOJ rating decision awarded the Veteran entitlement to automobile and adaptive equipment.  In this rating decision, the AOJ also issued "ANCILLARY DECISIONS" which, inter alia, awarded SMC based on loss of use of the right foot effective July 20, 2012.  The AOJ also awarded SMC based on the housebound criteria from March 16, 2012 to October 1, 2012.

On October 24, 2013, the AOJ issued an SOC on the issue of entitlement to SMC based on the need of aid and attendance of another.  Later that month, the Veteran perfected his appeal with the submission of a VA Form 9.

Thereafter, an October 26, 2013 AOJ rating decision awarded entitlement to SMC benefits under 38 U.S.C.A. § 1114(s) on a determination that the Veteran's IVDS of the thoracolumbar spine had produced unemployability warranting a 100 percent rating.  

An October 30, 2013 AOJ rating decision awarded service connection for loss of use of both feet.  A 100 percent schedular evaluation was awarded effective September 5, 2013, and entitlement to SMC based upon loss of use of both feet was awarded effective September 5, 2013.  At this time, the AOJ provided the following SMC ratings in the coding section:

1) SMC under 38 U.S.C.A. § 1114(k) on account of loss of use of one foot effective from July 20, 2012 to September 5, 2013;
2) SMC under 38 U.S.C.A. § 1114(s) on account of loss of use of right foot rated as 100 percent disabling plus additional disability of IVDS of the thoracolumbar spine rated as 60 percent disabling effective from July 20, 2012 to October 1, 2012;
3) SMC under 38 U.S.C.A. § 1114(s) on account of IVDS of the thoracolumbar spine responsible for TDIU plus additional disability rated as 60 percent disabling effective from October 1, 2012, to September 5, 2013;
4) SMC under 38 U.S.C.A. § 1114(l) on account of loss of use of both feet from September 5, 2013; and
5) SMC under 38 U.S.C.A. § 1114(p) effective from September 5, 2013.

A December 2013 AOJ rating decision awarded SMC under 38 U.S.C.A. § 1114(k) based upon loss of use of one foot (right) effective June 29, 2011.

A March 2014 AOJ rating decision awarded SMC based on aid and attendance criteria effective February 15, 2013.

A May 2014 AOJ rating decision awarded an effective date of November 30, 2012 for the award of SMC based on aid and attendance criteria.

Here, while the AOJ has awarded SMC based on aid and attendance criteria, the effective date of November 30, 2012 does not fully satisfy the Veteran's request for these benefits effective June 2010.  Thus, this claim remains on appeal.  To fully maximize the Veteran's potential benefits, the Board has phrased the issue on appeal as entitlement to higher rates of SMC, to include an effective date earlier than November 30, 2012 for the award of SMC based on the need for aid and attendance of another.  

The Board also finds that the issue of entitlement to higher rates of SMC, to include an effective date earlier than November 30, 2012 for the award of SMC based on the need for aid and attendance of another, must be deferred pending adjudication of the claims for earlier effective dates for the awards of service connection for left ankle disability and IVDS of the thoracolumbar spine as well as entitlement to TDIU.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request him to identify any additional evidence and/or argument in support of his claims on appeal.

2.  Thereafter, furnish the Veteran an SOC on the issues of (a) entitlement to an effective date earlier than October 15, 2010 for the award of service connection for left ankle strain and (b) entitlement to an effective date earlier than October 15, 2010 for the award of service connection for IVDS of the thoracolumbar spine.  The AOJ is requested to consider the significance of the VA Form 21-0820 dated July 12, 2010 (noting the Veteran requested to file for service connection for left ankle instability and lower back strain).  Additionally, the AOJ is requested to consider the claim for left ankle disability filed in December 2008 and the effects, if any, VA clinic records received in August 2009 (noting left ankle instability in May 2009) had on the finality of an April 2009 denial of service connection for left ankle disability.  See 38 C.F.R. § 3.156(b).  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on these issues.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

3.  Thereafter, readjudicate the claims on appeal.  With respect to the TDIU issue, the AOJ is hereby reminded of the Board's factual finding that the Veteran filed an application for TDIU on July 12, 2010.  If any benefit on appeal remains denied, furnish the Veteran and his representative a supplemental SOC (SSOC) and an afford them an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

